— Appeal from a decision of the Workers’ Compensation Board, filed September 19, 1979. The employer contends that the board’s award to claimant of a 90% schedule loss of use of the left arm is not supported by substantial evidence. However, the record contains a C-71 report of a board medical examiner, dated January 23, 1974, which states that claimant has a permanent partial disability equal to a schedule loss of 90% of the left arm, and while there is dispute as to the degree of the disability, most of the medical experts who examined claimant during the 10-year period that this case has been pending agree that claimant has sustained some permanent loss of use of the left hand and arm due to the work-related accident. In our view, this case presents nothing more than conflicting expert medical evidence, which was for the board to resolve (Matter of Currie v Town of Davenport, 37 NY2d 472; Matter of Burch v Rollway Bearing Co., 62 AD2d 1126). There is nothing in the record to indicate that the board abused its discretion in denying the employer’s request that claimant be again examined by a board medical examiner. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.